12 N.Y.3d 847 (2009)
AWARDS.COM, LLC, et al., Appellants,
v.
KINKO'S, INC., et al., Respondents, et al., Defendant.
Court of Appeals of New York.
Submitted March 26, 2009.
Decided May 12, 2009.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right pursuant to CPLR 5601 (d) from the Supreme Court judgment to bring up for review the prior nonfinal order of the Appellate Division, where the Appellate Division order was unanimous and did not directly involve a substantial constitutional question. Motion for leave to appeal granted.